IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EARNEST D. BOLTON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-4051

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 25, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Earnest D. Bolton, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.



ROBERTS, C.J.

      Appellant, Earnest D. Bolton, challenges an order summarily denying his

motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure

3.850. We reverse.

      A movant is entitled to an evidentiary hearing on his motion for post-

conviction relief unless the motion and record conclusively show that the movant is
not entitled to relief. Valentine v. State, 98 So. 3d 44, 54 (Fla. 2012). All factual

allegations raised by the movant must be accepted as true unless those allegations

are conclusively refuted by the record. Id. In this case, the post-conviction court

failed to attach any portion of the record that conclusively shows Appellant is not

entitled to relief, and this Court is obligated to reverse. See Holton v. State, 130 So.

3d 799 (Fla. 1st DCA 2014).

      REVERSED and REMANDED.

WINOKUR and M.K. THOMAS, JJ., CONCUR.




                                           2